Title: To James Madison from David Jones, 23 October 1813
From: Jones, David
To: Madison, James


My Dear Sir,Chester County oct. 23. 1813.
Last Tuesday, I came to my own house, in a weak State; but I am mending every hour.
I left sackets harbor on Sunday oct 3. and came to york next Sunday. Previous to my Departure, I had been for a week so affected with a Diarrhea that I could scarsely walk alone. The generals all advised me to return home, & general Lewis gave me leave of absensce the remaining part of the Campaign. I beleive Sir I have done all in my Power for the good of our Country. I am willing to be Judged by all present.
I first went to fort george, but I addressed the army only once, but that was attended with evident effect. I found things there as might be expected, under the direction of a man, who has not one military Talent. One of your most Judicious acts was his Removal, for what ever he has been, he is now a Cypher.
When I left Sackets harbor, we were in readiness to embark all the Troops, with all that could be spared from fort george. General Wilkinson with the Troops were on the way.
The day after general wilkinson came to Sackets harbor, I had a private meeting with him, in which I communicated the Plan of operation which I wished to be pursued. It is not now Necessary what referred to the army at fort georg⟨e⟩ that is past. My advice was to concentrate the whole army on St. Lawrence between King⟨s⟩tow[n] & ogdensburg, which I supposed with gen. Hamptons army would be near 9000d including the Light horse. First to take Prescot, and then to asscend the River & invest kingstown. My plan was that none should escape. At the Same Time general Harrison might pursue Procter’s army, & join our Troops consisting of militia Indians & some others, & totally distroy vincents army. I am in hopes some thing of this Nature has been Pursued, and I am perswaded all upper Canada is ours.
Under Dear Born everything was done rong. Instead of going to york, he ought to have taken Kingstown, or prescot, instead of that, he left the St Lawrence open to supply from lower Canada, the enemies forts with men, ammunition & Provision. Such Stupid conduct never was equalled; but so it is. I leave this Disagreeable Subject, & come to another. Indians are poor wretches, as soon as success ceases, they turn, nor can it otherwise be expected, for they have no resourses for war. They will now sue for peace. Beware how you proceed on this Subject. No Peace should be granted to them only as a Conquored people, who shall have life only on condition of abandoning the Savage Life, and applying to cultivate the Earth. If I live you will see my Publications on this Subject through the winter. If I recover my health, I have put my hand the [sic] the plough, & I will not look backward. I hope to see you before spring. Wishing you every blessing for Time & eternity, I am with great Esteem your most affectionate & sincere Friend,
David Jones
Chaplain
